United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-2300
                                ___________

Marlene Fearing,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
M.A. Fearing Companies, Inc.; M.A.      * District Court for the
Fearing, Inc.; Progressive Real Estate, * District of Minnesota.
Inc.,                                   *
                                        * [UNPUBLISHED]
             Plaintiffs,                *
                                        *
       v.                               *
                                        *
City of Lake St. Croix Beach; Mary      *
Parr; Robert ‘Bob’ Swenson; Linda       *
O’Donnell, personally and as            *
employees/agents of City of Lake St.    *
Croix,                                  *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: November 5, 2007
                              Filed: November 8, 2007
                               ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.
       Marlene Fearing appeals the district court’s1 dismissal of a complaint wherein
Fearing and three business entities asserted claims under 42 U.S.C. § 1983 and state
law. The business entities were dismissed from this appeal after they failed to respond
to a show-cause order related to the need for appellate counsel. Thus, the only issue
that remains is the dismissal without prejudice of Fearing’s state-law claims, over
which the district court declined to exercise supplemental jurisdiction, see 28 U.S.C.
§ 1367(c)(3), and we find no abuse of discretion, see Gibson v. Weber, 433 F.3d 642,
647 (8th Cir. 2006) (standard of review). Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________




      ¹The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
                                          -2-